DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 60 ([0033]; [0041]; [0042]; and [0044]); and 14 ([0091]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10 (figures 1, 3, 4 and 5(a)); 106 (figures 1 and 5(a)); 135 (figure 1); 753 (figure 2(b)); 1b (figure 3); 4 (figure 3); 10a (figure 3); 11 (figure 3); 110 (figure 5(a)); 85a (figure 6 (a) and (b)); and 138d (figure 12(c)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the language of the last sentence of the abstract is unclear (see page 43, lines 4-10).  Specifically, the description of the location of the edge portion is unclear.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities.  
Appropriate correction is required.
            On page 8, lines 16 and 19, in paragraph [0029], “platen glass 752” could be changed to “platen glass 753” to correspond with figure 2 part (b).  
            On page 9, line 3, in paragraph [0031], “platen glass 752” could be changed to “platen glass 753” to correspond with figure 2 part (b).  
            On page 15, line 24, in paragraph [0051], “Parts (a) and (b) of Figure 4” could be changed to “Parts (a) and (b) of Figure 5”.  
            On page 30, line 5, in paragraph [0091], “target mark 14” could be changed to “target mark 124”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            On lines 20-26 of claim 1, the language is unclear and indefinite as to the intended claimed location of the edge portion.  
            On lines 21-27 of claim 10, the language is unclear and indefinite as to the intended claimed location of the edge portion.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Takuwa (US 2009/0073478) discloses an image forming apparatus including an operating unit attached to a column, where a cable is located in the column.
            Fujita et al. (US 2016/0085200) disclose an image forming apparatus including an operating unit connected to an electrical unit by a cable.
            Tokumoto et al. (US 2017/0343952) disclose an image forming apparatus including a reader and an operating unit.




Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        September 30, 2021